Citation Nr: 1722584	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  09-44 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a pulmonary condition, to include as due to asbestos exposure.

2.  Entitlement to service connection for a pulmonary condition, to include as due to asbestos exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979 and from September 1979 to December 1982, with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which declined to reopen the claim for entitlement to service connection for a pulmonary disorder.  The jurisdiction of this claim is now with the RO in Baltimore, Maryland.
 
The issue of service connection for a pulmonary disorder is characterized as stated on the title page to reflect that the scope of the claim includes any pulmonary disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied service connection for a pulmonary condition; the Veteran did not appeal.

2.  Additional evidence has been received since the September 2006 rating decision that relates to an unestablished fact necessary to substantiate the previously denied claim of entitlement to service connection for a pulmonary disorder.

3.  The preponderance of the evidence is against a finding that the Veteran currently has active pulmonary disease.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied service connection for a pulmonary condition is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302 (2016).

2.  New and material evidence has been received since the September 2006 rating decision that denied service connection for a pulmonary condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in January 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records and post-service treatment records have been associated with the claims file.  The Veteran has not identified any outstanding records to obtain.  Additionally, a VA examination addressing the Veteran's claim for entitlement to service connection for a pulmonary disorder was obtained in April 2012.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of his claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

II.  Analysis

A.  New and Material Evidence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A September 2006 rating decision denied service connection for a pulmonary disorder because there was no medical evidence of any pulmonary or breathing problem in service, or of a current diagnosed condition.  The Veteran was notified of the September 2006 rating decision and of his appellate rights by letter dated September 13, 2006.  The Veteran did not appeal.  As such, the September 2006 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302 (2016).

Since the time of the September 2006 rating decision, additional relevant evidence, to include private treatment records showing the possibility of a current pulmonary disorder, has been added to the file.  This evidence, which was not previously submitted to decision makers and relates to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim and is thus new and material.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for a pulmonary disorder is reopened.

Having determined that the claim is reopened, the Board must next determine whether it will be prejudicial to the appellant for the Board to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  Here, the Board may proceed to adjudicate the merits of the claim of entitlement to service connection without prejudicing the appellant, because the RO reopened and adjudicated the merits of the claim in the September 2009 statement of the case.  Cf. Bernard, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran).  Thus, the Board is addressing a question already considered by the RO.  Therefore, there is no risk of prejudice to the appellant.  Bernard, 4 Vet. App. at 394.
 

B.  Service Connection

The Veteran seeks service connection for a pulmonary disorder, to include as due to asbestos exposure.  For the following reasons and bases, the Board finds that entitlement to service connection for a pulmonary disorder is not warranted.  

As stated above, establishing service connection generally requires evidence of a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the disability and in-service incident.  See Davidson, 581 F.3d 1313.

With regard to claims for service connection for asbestos-related diseases, there is no specific statutory or regulatory guidance.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Nevertheless, the VA Adjudication Procedure Manual provides guidelines for veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015).  Claims based on exposure to asbestos require: 1) a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion; and 2) a diagnosed disability that has been associated with in-service asbestos exposure.  Id.  

The Veteran asserts that he was exposed to asbestos during his military service as a fire control technician aboard the USS Turner Joy, specifically during an overhaul of the ship.  His DD 214 indicates that his he served aboard the USS Turner Joy.  It is acknowledged that asbestos was used on a number of ships during the 1900s.  However, simply serving on a ship does not establish exposure, as asbestos exposure may not be presumed.  Rather, it must be shown that asbestos exposure actually occurred.  See Dyment v. West, 13 Vet. App. 141 (1999).

The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record.  See 38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability there can be no valid claim).

In this case, the evidence does not show a current diagnosis of a pulmonary disorder.  On VA examination in March 2006, the examiner noted that a chest x-ray showed a left lung granuloma, but no acute process was identified.  A pulmonary function test in April 2006 was interpreted as within normal limits.  A private chest x-ray in August 2007 from Colorado Springs Health Partners was interpreted as showing "suspect a small calcified left pulmonary granuloma with no active or significant-appearing pulmonary disease identified."  An August 2007 PFT was also interpreted as normal.  

Private medical records from Dr. Newcomer dated in October 2009 note that the Veteran's symptoms of shortness of breath suggest a differential diagnosis of asbestos related lung disease.  Dr. Newcomer recommended that a PFT be conducted.  The Veteran was provided a handout on interstitial lung disease and PFTs.  A PFT was thereafter conducted in October 2009 and was interpreted by Dr. Newcomer as within normal limits.  

More recently on VA examination in April 2012, a PFT was normal.  The examiner noted that the Veteran had a calcified pulmonary granuloma in his lung, representing a healed scar from remote infection with no active disease.  

In sum, the Veteran's x-ray findings of a calcified pulmonary granuloma have consistently been interpreted as not being associated with any active pulmonary disease.  See March 2006 VA Examination Report (stating that a chest x-ray showed a left lung granuloma, but no acute process was identified); August 2007 Imaging Report (stating no active or significant-appearing pulmonary disease is identified); April 2012 VA Examination Report (stating that the calcified pulmonary granuloma in the lung represented a healed scar from remote infection with no active disease).  While Dr. Newcomer initially provided a differential diagnosis of asbestos related lung disease, he subsequently interpreted the Veteran's October 2009 PFT as within normal limits and did not diagnose a pulmonary disorder.  PFTs in August 2007 and April 2012 were also within normal limits.  

Thus, the finding of a calcified pulmonary granuloma is not a disability in and of itself for which VA compensation benefits are payable.  The term "disability," as used for VA purposes, refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995).  There is no evidence of record suggesting the Veteran's calcified pulmonary granuloma causes any impairment of earning capacity.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to describe his symptoms, such as shortness and breath and wheezing.  He has not reported being diagnosed with any pulmonary disorder, aside from the finding of a calcified pulmonary granuloma.  To the extent that he asserts that he has current pulmonary disease manifested by the calcified pulmonary granuloma, this is a medically complex determination.  Therefore, his lay assertions are not competent.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77   (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309  (2007).  Regardless, even if competent, his assertions are outweighed by the results of diagnostic testing, including the PFTs, and the opinions of the private and VA medical examiners that he has no active pulmonary disease, given the examiners' medical training and expertise.  

Thus, the most probative medical evidence of record indicates that the Veteran does not have a current diagnosis of active pulmonary disease.  Although grateful for the Veteran's honorable service, the preponderance of the evidence weighs against his claim.  As such, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a pulmonary disorder is reopened.

Entitlement to service connection for a pulmonary disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


